Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Claims 1, 8, and 15, as well as the abstract states “a first splitting symbol feature and a second splitting symbol feature”.  This does not appear within the parent case.
Claims 1, 8, 15, as well as the abstract state “replace the splitting symbol on the first reel with an activated splitting symbol, thereby visually indicating activation of a splitting symbol feature during the spin”.  The closest teaching of this is paragraph [0039] of the instant application (identical paragraph [0038] of parent application 14/497,968) which states “one or more of the activated splitting symbols may alter identity or appearance (e.g., during reel spin prior to splitting) to visually indicate to the player that those symbols may be split if they are exposed in the play area”, however even if this were interpreted as “replacing” the splitting symbol with an activated splitting symbol, the first symbol is not split when exposed in the play area, thus paragraph [0039] of the instant application does not appear to teach that the first symbol is altered, as it is an indication that the symbols are split if they are exposed in the play area.  Paragraph [0051] of the instant application (identical paragraph [0050] of the parent case) further teaches “gaming machine 100 may stop first reel 401 at time t-0.0 seconds and visually highlight splitting symbol 420 in position 413 for 0.2 seconds…”  No teaching is provided as to .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15, as well as the abstract states “a first splitting symbol feature and a second splitting symbol feature”.  This is new matter relative to the parent case for the reasons described above.
Claims 1, 8, and 15 recite “replace the splitting symbol on the first reel with an activated splitting symbol, thereby visually indicating activation of a splitting symbol feature during the spin”, this is new matter relative to the parent case for the reasons described above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A gaming machine comprising:
a display device displaying a plurality of reels, each reel of the plurality of reels including a plurality of symbol positions; and
a processor executing instructions stored on a memory which cause the processor to at least:
initiate a spin of the plurality of reels, the spin resulting in a random selection of a subset of symbols displayed on the plurality of reels;
determine that a first occurrence of a splitting symbol is displayed at a first symbol position on a first reel of the plurality of reels;
determine, in response to the first occurrence of the splitting symbol on the first reel, to activate a splitting symbol feature during the spin based at least in part on an output of a random number generator;
replace the splitting symbol on the first reel with an activated splitting symbol, thereby visually identifying activation of a splitting symbol feature during the spin;
activate the splitting symbol feature as one of a first splitting symbol feature and a second splitting symbol feature based on the determination to activate the splitting symbol feature, the activating including at least inserting an additional symbol into one or more symbol positions of a subset of reels of the plurality of reels such that the first symbol position includes only the first occurrence of the splitting symbol, and such that each of the one or more symbol positions includes one of the one or more second occurrences of the splitting symbol and the additional symbol, wherein the subset of reels includes at least two reels of the plurality of reels and excludes the first reel of the plurality of reels and each reel of the subset of reels is positioned to the right of the first reel; and
determine an award, if any, based at least in part on the first occurrence of the splitting symbol, the one or more second occurrences of the splitting symbol, and each additional symbol.

The above underlined portion of representative claim 1 recites a judicial exception because they are certain methods of organizing human activity, as it is rules for conducting a wagering game.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Replacing the splitting symbol with an activating splitting symbol thereby visually identifying activation of a splitting symbol, as well as causing the symbol positions to include inserting an additional symbol into the one or more symbol positions in the way described are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)).  Specifically these limitations are related to display of the symbols on the screen in accordance with the determination abstract ideas.
The display device and processor are not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Replacing the splitting symbol with an activating splitting symbol thereby visually identifying activation of a splitting symbol, as well as causing the symbol positions to include inserting an additional symbol into the one or more symbol positions in the way described are extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
The display device and processor do not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-7, 9-14, and 16-20 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,769,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include generally similar subject matter with a different scope of invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS H HENRY/Examiner, Art Unit 3715